Citation Nr: 1802657	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August, 1998 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied claims for service connection for a neck disability, left hand disability, left ankle disability, and a low back disability.

In September 2014, the Veteran testified by videoconference from the RO in Muskogee, Oklahoma.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted that hearing is no longer at the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before the Board, which she declined.  See August 2017 Correspondence.

In January 2014, a new VA Form 21-22a was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.

In March 2017, the Veteran submitted a Decree of Dissolution of Marriage reflecting that she has legally changed her name.  The Board's caption above reflects both the Veteran's current legal name as well as her former name.

The Board remanded the Veteran's claims in July 2015 for further development.  Unfortunately, for the reasons discussed below, the claims require still further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims, must be remanded for further development in accordance with the terms of the July 2015 remand to ensure that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.

The Board finds that there was not substantial compliance with the Board's July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand instructed VA to obtain inpatient records from the United States Army Hospital in Stuttgart, Germany, service treatment records from Fort Jackson, South Carolina, and private treatment records from Peterson Clinic of Chiropractic.  The remand directed VA to provide a specific determination that service treatment records from Fort Jackson, South Carolina do not exist if these records could not be obtained.  In this regard, records were obtained from the United States Army Hospital in Stuttgart, Germany and the Veteran provided private treatment records from Peterson Clinic of Chiropractic.  While VA requested the Veteran's complete medical and dental records in October 2016, there are no service treatment records from Fort Jackson, South Carolina in the claims file.  Further, there was no specific determination that service treatment records from Fort Jackson, South Carolina do not exist. 

VA has a statutory duty to assist claimants in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as a service department.  VA may only end these efforts if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

Given the nature of the Veteran's contentions regarding the issues on appeal, particularly concerning her claim for service connection for a left ankle disability, which she claims is linked to an ankle injury sustained at Fort Jackson, South Carolina, such records are highly relevant.  On remand, additional attempts must be made to obtain the Veteran's service treatment records from Fort Jackson, South Carolina.  A specific determination must be made if VA is unable to obtain these service treatment records because they do not exist or that further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include a specific request for all hospitalization records and all records concerning treatment for any injuries at Fort Jackson, South Carolina from approximately August 1988 to December 1988.

Requests must continue to be made until the records are obtained or a negative response is received.  If the records cannot be obtained, the Veteran must be notified of this fact, the efforts that were made to obtain them, what further action, if any, will be taken on the claim, and that it is ultimately her responsibility to submit the records in question.

*  In a September 2014 videoconference hearing, the Veteran testified that she injured her left ankle in Fort Jackson, South Carolina, was taken to the hospital with a severe sprain, and was on crutches for approximately six weeks as a result.  The Veteran stated that she received physical therapy.

2.  Next, review the claims file to ensure that the foregoing requested development has been completed to ensure responsiveness to and compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim appeal.  If the benefits sought are not granted, the Veteran and her attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




